Citation Nr: 1628013	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO). 

The RO provided the Veteran April and May 2016 letters informing him that his Board hearing had been scheduled.  In June 2016, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is also an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Bilateral Hearing Loss

The Veteran contends that his current hearing loss disability is due to in service noise exposure.  For the reasons that follow service connection for bilateral hearing loss is denied. 

An essential element of a claim for service connection is competent credible evidence of a current disability.  The Veteran received a March 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
45
LEFT
20
30
25
30
45

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  This examination shows that the Veteran has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

However, in order to be entitled to service connection the Veteran's current disability must have been incurred coincident with service.  The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service, or is otherwise related to his military service.  

The Veteran provided lay statements indicating he worked on B-52 airplanes approximately eight hours a day during his active service.  The Veteran is competent to describe the nature and extent of his in service noise exposure.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was Airlift/Bombardment Aircraft Maintenance Specialist.  

As a preliminary matter, the Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed after November 1, 1967, were performed pursuant to the ISO standards. 

The Veteran's May 1976 enlistment examination noted normal ears, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

5
LEFT
5
5
5

10

Testing at the 3000 Hertz frequency was not conducted.  On the enlistment Report of Medical History prepared as part of the Veteran's May 1976 enlistment examination, the Veteran answered "no" to having ear trouble or hearing loss.  

Due to the nature of the Veteran's MOS he received periodic audiograms to compile hearing conservation data.  The Veteran was provided with a September 1977 reference audiogram.  Testing was performed using an automatic audiometer pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
20
10
0
10
10

The reference audiogram noted the Veteran was issued ear plugs and his hearing protection was noted to be adequate.    

The Veteran received a May 1979 audiogram, using an automatic audiometer pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
25
15
10
15
15

The May 1979 audiogram noted that compared to the September 1977 reference examination, the Veteran had experienced hearing loss of five decibels in the left ear in the 500, 1000, 3000, and 4000 frequencies, as well as right ear hearing loss of five and ten decibels in the 3000 and 4000 frequencies respectively.  However, in the right ear the Veteran's hearing had improved 10 decibels in the 500 frequency, and five decibels in the 1000 frequency, with no change at the 2000 frequency.  The Veteran was reissued ear plugs, and his hearing protection was noted to be adequate.     

A May 1980 audiogram was performed using a manual audiometer, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
0
LEFT
0
0
0
10
0

The May 1980 audiogram as compared to the September 1977 reference audiogram showed improved hearing in all frequencies with the exception of the left ear 2000 and 3000 frequencies and the right ear 3000 frequency, which showed no change.  The Veteran was noted to use ear plugs or muffs for hearing protection, which were considered adequate protection.  

The Veteran's September 1980 separation examination included an audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
0
LEFT
5
0
0
0
0

On the separation Report of Medical History prepared as part of the Veteran's September 1980 separation examination, the Veteran answered "yes" to hearing loss.  

None of the Veteran's in service audiograms show that the Veteran meets the regulatory requirement for a hearing loss disability for VA purposes, or any degree of hearing loss under Hensley.  38 C.F.R. § 3.385; Hensley, supra.  While the Veteran's service treatment records demonstrate that he did experience some hearing loss during his active service, none of the threshold shifts amounted to hearing loss of 20 decibels or more.  Hensley, supra.  In fact, the Veteran's separation examination revealed improved hearing as compared to his May 1976 enlistment examination in his right ear in the 4000 frequency, and in his left ear in the 1000, 2000, and 4000 frequencies.   

Additionally the Board acknowledges the Veteran's contention in his August 2011 VA Form 9 that his in service audiograms were not accurate because they were conducted in a hurried manner, in inadequate circumstances, and using a manual audiometer.  However, the Board notes the Veteran's September 1977 and May 1979 audiograms both specifically notate that they were performed using an automatic audiometer.  The May 1980 audiogram was the only audiogram that was noted to be performed using a manual audiometer; however, there is nothing to suggest that this makes the readings less accurate.  

The Veteran has a current hearing loss disability for VA purposes, and due to the nature of his MOS the Board acknowledges the Veteran was exposed to noise during his active service, however, the competent probative evidence of record does not show a nexus between the Veteran's current hearing loss disability and his in service noise exposure.  

The Veteran received a March 2010 VA examination, the audiogram results of which are noted above.  The VA examiner diagnosed the Veteran with normal to moderately severe bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss was less likely as not caused by, or a result of, his in service noise exposure.  The examiner's provided rationale was that the Veteran had normal hearing at the time of discharge with no significant threshold shifts during his active service.  The examiner stated hearing loss associated with noise exposure would have an immediate presence following the noise exposure; therefore, as the Veteran had normal hearing at the time of discharge, it would rule out hearing loss caused by military noise exposure.  The Board finds the March 2010 VA opinion probative evidence which weighs against the Veteran's claim as the examiner reviewed the evidence in the claims file and provided a thorough rationale for his conclusion.  

The only evidence supporting the Veteran's contention that his bilateral hearing loss is etiologically related to his in service noise exposure comes from lay statements provided by the Veteran and his spouse.  

The Veteran has provided several statements linking his in service hearing loss symptoms and his current hearing loss disability.  See July 2010 Notice of Disagreement and August 2011 VA Form 9.  

Additionally the Veteran's spouse provided an April 2012 statement indicating that the Veteran had significant problems hearing her during his active service, and that he continued to have problems following his discharge.  The Veteran's wife stated she believed the Veteran's hearing problems were caused by his time in service working on aircrafts.

The lay persons are competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing and witnessing the Veteran having difficulty hearing).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss, and his spouse is competent to report witnessing the Veteran's hearing loss symptoms; however, the Board finds that the objective audiometric testing is more probative than the lay statements as to the extent of when, and whether, he manifested a hearing loss disability for VA purposes.  The Board notes the Veteran reported hearing loss symptoms in his September 1980 separation examination, however, the audiological evaluation performed contemporaneously did not show a hearing loss disability.  The clinical evidence reflects that, while the Veteran may currently experience hearing loss symptoms, he did not have a hearing loss disability for VA purposes during active service.  There is no clinical evidence from the one year presumptive period following separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


